FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS                      December 5, 2005
                                  TENTH CIRCUIT
                                                                          Clerk of Court

 GREGORY JOE EDWARDS,

              Petitioner - Appellant,                    No. 05-6212
       v.                                             (W.D. Oklahoma)
 JOHN WHETSEL, Sheriff, Oklahoma                 (D.C. No. CIV-04-1765-L)
 County,

              Respondent - Appellee.


                                        ORDER


Before BRISCOE , LUCERO , and MURPHY , Circuit Judges.



      Appellant, Gregory Joe Edwards, filed an application for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241 on December 29, 2004. Edwards, a state

pretrial detainee, alleged that (1) his due process and equal protection rights were

violated when he was arrested for failure to appear at a state court hearing

scheduled on October 13, 2004 and (2) his rights to a speedy trial have been

violated. Edwards sought both release from pretrial detention and a dismissal of

the state charges against him. The district court dismissed Edwards’ pretrial

habeas application without prejudice, concluding that abstention was appropriate
based on the doctrine enunciated in     Younger v. Harris , 401 U.S. 37 (1971). The

court also concluded that Edwards had failed to exhaust his state remedies.

       Edwards now seeks a certificate of appealability (“COA”) to enable him to

appeal the district court’s denial of his § 2241 application. A COA may issue

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard

by demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.”         Miller-El

v. Cockrell , 537 U.S. 322, 327 (2003). This “requires an overview of the claims

in the habeas petition and a general assessment of their merits.”      Id. at 336.

Further, when the district court denies a habeas petition on procedural grounds

without reaching the applicant’s underlying constitutional claim, a COA should

issue only when the applicant shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.   Slack v. McDaniel , 529 U.S. 473, 484

(2000).

       This court has reviewed Edwards’ application for a COA and appellate

brief, the district court’s order, the magistrate judge’s report and recommendation,


                                            -2-
and the entire record on appeal pursuant to the framework set out by the Supreme

Court in Miller-El and concludes that Edwards is not entitled to a COA. The

district court’s resolution of Edwards’ claims is not reasonably subject to debate

and the claims are not adequate to deserve further proceedings.       1
                                                                          Accordingly,

Edwards has not “made a substantial showing of the denial of a constitutional

right” and is not entitled to a COA. 28 U.S.C. § 2253(c)(2).

      This court denies Edwards’ request for a COA and            dismisses this appeal.

Edwards’ motion to proceed     in forma pauperis on appeal is granted . All other

outstanding motions are   denied .

                                                 ENTERED FOR THE COURT
                                                 Clerk


                                                 By:
                                                       Deputy Clerk




      1
        On October 18, 2005, Edwards filed a document in this court indicating
that he was convicted after a jury trial of one state charge brought against him.
Accordingly, to the extent Edwards is seeking release from state pretrial
detention, his claims are now moot.

                                           -3-